 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    RICHARD BANDA,                                  Case No. 2:19-cv-00989-KJD-VCF
12                       Petitioner,                  ORDER
13           v.
14    HIGH DESERT STATE PRISON, et al.,
15                       Respondent.
16

17          Petitioner having filed an unopposed motion for an extension of time (first request) (ECF

18   No. 10), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for an extension of

20   time (first request) (ECF No. 10) is GRANTED. Petitioner will have up to and including March

21   30, 2020, to file an amended petition.

22          DATED: October 1, 2019
23                                                              ______________________________
                                                                KENT J. DAWSON
24                                                              United States District Judge
25

26
27

28
                                                     1
